_____________

                                 No. 95-2514WM
                                 _____________

United States of America,              *
                                       *
                  Appellee,            *   Appeal from the United States
                                       *   District Court for the Western
     v.                                *   District of Missouri.
                                       *
Deon Love,        *                    [UNPUBLISHED]
                                       *
                  Appellant.           *
                                 _____________

                        Submitted:   December 7, 1995

                          Filed: December 13, 1995
                                _____________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                              _____________


PER CURIAM.


     Deon Love appeals the drug-related sentence imposed by the district
court under the sentencing guidelines.      Love contends he was entitled to
a reduction to a sentencing range of 151-188 months because of Love's role
in the offense.   We disagree.


     At sentencing, the district court granted the government's motion for
a downward departure and sentenced Love to 84 months imprisonment and five
years supervised release.      Because Love's 84-month sentence represents a
downward departure from the guideline range sought by Love, Love's sentence
is not reviewable.    See United States v. Baker, 64 F.3d 439, 441 (8th Cir.
1995).


     We affirm Love's sentence.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-